UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4231


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN FLORES-ZUNIGA, a/k/a Carlos Aquino-Zuniga, a/k/a Juan
Resendez Flores, a/k/a Mario Recendiz Diarcia,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:09-cr-00074-NCT-1)


Submitted:   December 29, 2010            Decided:   January 20, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant     Federal   Public   Defender,
Greensboro, North Carolina, for      Appellant.    Angela Hewlett
Miller, Assistant United States      Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Flores-Zuniga appeals his conviction and seventy-

seven month sentence for illegal reentry by an aggravated felon,

in    violation     of    8     U.S.C.     § 1326(a),         (b)(2)     (2006).      Flores-

Zuniga’s       attorney       has    filed       a    brief      pursuant    to     Anders    v.

California, 386 U.S. 738 (1967), contending that there are no

meritorious       issues      on    appeal       but       questioning    whether      Flores-

Zuniga’s sentence is substantively unreasonable.                                 Flores-Zuniga

did not file a pro se supplemental brief, and the Government has

declined to file a brief.                 We affirm.

               Appellate courts are charged with reviewing sentences

for both procedural and substantive reasonableness.                                   Gall v.

United     States,        552      U.S.    38,        51    (2007).         In    determining

procedural reasonableness, we first assess whether the district

court    properly        calculated        the       defendant’s       advisory    guidelines

range.        Id. at 49-50.          We then determine whether the district

court failed to consider the 18 U.S.C. § 3553(a) (2006) factors

and     any    arguments         presented           by    the    parties,       treated     the

guidelines as mandatory, selected a sentence based on “clearly

erroneous facts,” or failed to sufficiently explain the selected

sentence.       Id. at 51; United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).

               Finally, we review the substantive reasonableness of

the     sentence,        “taking      into       account         the    ‘totality     of     the

                                                 2
circumstances, including the extent of any variance from the

Guidelines range.’”           Pauley, 511 F.3d at 473 (quoting Gall, 552

U.S. at 51).         We afford sentences that fall within the properly

calculated guidelines range a presumption of reasonableness, see

Gall, 552 U.S. at 51, which can only be rebutted by showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”           United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks and citation

omitted).      After reviewing the record, we conclude that Flores-

Zuniga’s     sentence       is    both    procedurally      and     substantively

reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm the judgment of the district court.                       We

deny counsel’s motion to withdraw.                 This court requires that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                      If

the   client    requests       that   a   petition   be    filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may   move      in     this      court    for     leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was   served    on    the   client.       We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented



                                          3
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4